UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7024


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EARNEST JERMAINE YOUNG,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:07-cr-00833-HMH-1; 6:16-cv-01483-HMH)


Submitted:   December 30, 2016            Decided:   January 10, 2017


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Earnest Jermaine Young, Appellant Pro Se.   Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Earnest Jermaine Young seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion, and

denying reconsideration.        The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)          (2012).            A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2012).     When the district court denies relief on the merits, a

prisoner     satisfies      this     standard        by     demonstrating       that

reasonable     jurists      would    find     that    the       district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief      on   procedural       grounds,       the    prisoner     must

demonstrate     both    that   the   dispositive          procedural   ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Young has not made the requisite showing.                   Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,     and   dismiss    the   appeal.         We     dispense   with     oral

argument because the facts and legal contentions are adequately



                                         2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3